Exhibit 99.1(b) March 4, NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF ADVENTURE ENERGY, INC. TO ALL SHAREHOLDERS: NOTICE is hereby given to you pursuant to Article.4 of the By-Laws of a Special Meeting of Shareholders of Adventure Energy, Inc. (the “Corporation”) to be held at 33 6th Street, Suite 600, St. Petersburg, Florida 33701 on Friday, March 19, 2010 at 1:00 p.m. Eastern Standard Time.Shareholders, in person or by proxy, may vote for or against the following proposals to be considered at the meeting by voting on the Ballot enclosed with this Notice (1) at the meeting or (2) by fax by sending the completed Ballot to 815-846-0755 or (3) by emailing on or before March 19, 2010 whether they are “For” or “Against” the proposals set forth below to info@adventureenergy.com. The following proposals will be considered and voted upon at the Special Meeting: PROPOSALS: 1. To approve a share exchange between the Corporation and Wilon Resources, Inc., a Tennessee corporation (“Wilon”) whereby the Corporation will acquire all of the outstanding shares of Wilon and hold such Company as a wholly-owned subsidiary.For each share of common stock of Wilon to be exchanged, Adventure Energy will issue one share of the Corporation’s common stock plus one warrant to purchase one additional share of common stock of the Corporation at an exercise price of $.25 (25 cents) per share to be exercisable for a period of 5 years from the date of issue. The Corporation will further enter into a Registration Rights Agreement with Wilon whereby it will agree to use its best efforts within 60 days after adoption of the Plan of Exchange by the shareholders of the Corporation and Wilon to register all of the shares exchanged for Wilon shares and all of the shares underlying the warrants to be issued to Wilon shareholders. Upon approval of this Resolution by the shareholders of the Corporation and Wilon, the Corporation and Wilon will enter into a definitive Agreement and Plan of Share Exchange that contains standard representations and warranties appropriate to the contemplated transaction.By approving this Resolution, the shareholders authorize the President of the Corporation and its other officers to take all necessary and advisable actions to effect the transactions contemplated by the Plan of Exchange and to execute all documents necessary to accomplish such transactions and to make all changes and modifications to the Plan of Exchange that may be advisable and which do not conflict with applicable law. Adoption of this proposal will result in the issuance of approximately 30,000,000 shares of the Corporation’s common stock to the shareholders of Wilon (approximately 60,000,000 if all the warrants should be exercised) and in a dilution of ownership with respect to the current shareholders of the Corporation.In return, the Corporation will own all of the current assets and business of Wilon.The Board of Directors has concluded that the share exchange is in the best interests of the Corporation and has voted in favor of the Plan of Share Exchange subject to the vote of the shareholders. Wilon Resources, Inc. engages in the exploration, production and delivery of natural gas and operates in the Appalachian Basin and principally in West Virginia where it has leaseholds aggregating an approximate 12,000 acres and 120 natural gas wells and 5 oil wells. SHAREHOLDERS SHOULD NOTE THAT WAYNE ANDERSON, PRESIDENT OF THE CORPORATION AND CHAIRMAN OF ITS BOARD OF DIRECTORS BENEFICIALLY OWNS OR CONTROLS 3,700,(15.3% OF THE ISSUED AND OUTSTANDING SHARES OF THE CORPORATION) AND ALSO BENEFICIALLY OWNS OR CONTROLS 13,983,(29.1% OF THE ISSUED AND OUTSTANDING SHARES OF WILON). IF THE PLAN OF SHARE EXCHANGE IS APPROVED BY THE SHAREHOLDERS, MR.
